Citation Nr: 9912290	
Decision Date: 05/04/99    Archive Date: 05/12/99

DOCKET NO.  97-17 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

Entitlement to a disability evaluation in excess of 20 
percent for hypertension for the period from March 8, 1996, 
through July 22, 1997.

Entitlement to a disability evaluation in excess of 60 
percent for hypertension and heart disease for the period 
from July 23, 1997.

Entitlement to an increased evaluation for the residuals of a 
right ulnar nerve laceration, currently rated 30 percent 
disabling.

Entitlement to an increased (compensable) evaluation for left 
ear hearing loss for the period from March 8, 1996, through 
September 1, 1997.

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss for the period from September 2, 1997.

Entitlement to a total rating for compensation purposes based 
on individual unemployability.

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel


INTRODUCTION

The veteran had active service from March 1968 to June 1984.

This appeal arose from a June 1996 rating decision which 
increased the disability evaluation for the veteran's 
hypertension from 10 percent to 20 percent, effective March 
8, 1996, continued a 30 percent disability evaluation for the 
residuals of a right ulnar nerve laceration, continued a non-
compensable disability evaluation for left ear hearing loss 
and denied the veteran's request to reopen his claim for 
service connection for an eye disability.

This appeal also arose from a March 1998 rating decision 
which denied the veteran's claims for service connection for 
a cerebrovascular accident and a total rating for 
compensation purposes based on individual unemployability.  
In that rating decision the veteran's grant of service 
connection for hypertension was expanded to include heart 
disease as of July 23, 1997, and the disability evaluation 
for the veteran's hypertension and heart disease was 
increased to 60 percent, effective July 23, 1997.  Service 
connection was granted for tinnitus with a non-compensable 
disability evaluation assigned.

The veteran, at a hearing on appeal in August 1998 before the 
undersigned Member of the Board of Veterans' Appeals (Board), 
requested in writing that the issue of whether new and 
material evidence had been submitted to reopen his claim for 
service connection for an eye disability be withdrawn.  Later 
the same month, in a rating decision, service connection was 
granted for bilateral hearing loss and a non-compensable 
disability evaluation was assigned, effective September 2, 
1997.  In a November 1998 rating decision, service connection 
was granted for the residuals of a cerebrovascular accident.

At the August 1998 hearing on appeal the veteran raised the 
issue of a compensable evaluation for tinnitus.  This issue 
is referred to the Louisville, Kentucky, Regional Office (RO) 
for appropriate action.

This final decision will be limited to the issues of a 
disability evaluation in excess of 20 percent for 
hypertension for the period from March 8, 1996, through July 
22, 1997, and an increased (compensable) evaluation for left 
ear hearing loss for the period from March 8, 1996, through 
September 1, 1997.  The remaining issues will be addressed in 
the remand portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
originating agency.

2.  The veteran's left ear hearing loss, for the period from 
March 8, 1996, through September 1, 1997, was manifested by 
an average puretone decibel loss of 70 with 76 percent 
discrimination ability.  For rating purposes, for the period 
from March 8, 1996, through September 1, 1997, the veteran's 
nonservice-connected right ear hearing was considered to be 
normal.

3.  The manifestations of the veteran's hypertension, for the 
period from March 8, 1996, through July 22, 1997, included 
diastolic blood pressure readings which were predominately 
110.


CONCLUSIONS OF LAW

1.  A compensable evaluation for left ear hearing loss for 
the period from March 8, 1996, through September 1, 1997, is 
not for assignment.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.87, Diagnostic Code 6100 (1997).

2.  An evaluation in excess of 20 percent for hypertension 
for the period from March 8, 1996, through July 22, 1997, is 
not for assignment.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.104, Diagnostic Code 7101 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking a compensable evaluation for left ear 
hearing loss for the period from March 8, 1996, through 
September 1, 1997, as well as a disability evaluation in 
excess of 20 percent for hypertension for the period from 
March 8, 1996, through July 22, 1997.  The Board finds that 
these claims are "well-grounded" within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
claims that are plausible.  We are also satisfied that all 
relevant facts have been properly developed and no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
(1998) and Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the 
Board has reviewed the veteran's service medical records as 
well as all other evidence of record pertaining to the 
history of the veteran's service-connected left ear hearing 
loss and hypertension.  The Board has identified nothing in 
this historical record which suggests that the current 
evidence of record is not adequate to fairly determine the 
rating to be assigned for these disabilities.  Moreover, the 
Board has concluded that this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical history and findings pertaining to these 
disabilities.

Factual Background

A VA ear, nose and throat examination was conducted in 
October 1984.  At this time the veteran complained of loss of 
hearing in the left ear.  It was noted that he lost his left 
ear hearing while in basic training after a hand grenade 
explosion.  A diagnosis of post-traumatic partial conductive 
deafness, left ear was made.  On audiometric examination the 
average pure tone decibel loss in the left ear was 53.  In a 
May 1985 rating decision, service connection was granted for 
sensorineural hearing loss and a non-compensable disability 
evaluation was assigned.

The diagnoses following an October 1984 VA general medical 
examination included hypertension with chest pain by history 
with essentially normotensive readings today on no 
medications, labile.  During a VA outpatient visit, the 
veteran's blood pressure was recorded as 150/106.  The 
veteran's blood pressure readings on VA examination in August 
1986 were 160/104 in the left arm while sitting, 172/108 in 
the right arm while sitting, 156/108 in the right arm while 
standing with no orthostasis, and 172/112 in the right arm 
while reclining.  A diagnosis of essential hypertension, 
probably accelerated phase, moderately severe, was made.  In 
a September 1986 rating decision, service connection was 
granted for hypertension and a 10 percent disability 
evaluation was assigned, effective in July 1985.

The veteran initiated his claims for higher disability 
evaluations in March 1996 and later the same month, on an 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ




500
1000
2000
3000
4000
AVE.
RIGHT
10
15
25
45
40
31.25
LEFT
65
70
75
65
70
70

The average pure tone decibel loss in the right ear was 31.25 
and the average pure tone decibel loss in the left ear was 
70.  Speech audiometry revealed speech recognition ability of 
96 percent in the right ear and of 76 percent in the left 
ear.  An ABR test was recommended to rule out retrocochlear 
pathology.

On a VA hypertension examination in April 1996 the veteran's 
blood pressure readings were 210/110, 190/110 and 190/110 in 
the left arm while sitting, 180/110 in left arm while 
standing, and 210/115 in the left arm while supine.  The 
following month, when the report of examination was 
completed, it was noted that the veteran had gone to the VA 
clinic after the above readings were obtained.  As noted 
above, in a June 1996 rating decision, the disability 
evaluation for the veteran's hypertension was increased to 20 
percent; this award was made effective March 8, 1996.

VA outpatient treatment records reflect that the veteran, in 
May 1996, requested a hearing aid for his left ear and that 
in July 1996 he was fitted with a hearing aid.  It was 
reported that test results indicated benefit from the hearing 
aid and that the veteran was pleased with the sound and fit 
of the aid.

Hearings on appeal were conducted in January 1997, September 
1997 and August 1998; the last of these was before the 
undersigned Member of the Board.  At these hearings the 
veteran presented testimony in support of his claims.

Analysis

I.  Left Ear Hearing Loss

Evaluation of unilateral defective hearing ranges from 
noncompensable to 10 percent and is based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 cycles per second (Hertz). To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity though Level XI for profound 
deafness.

In situations where service connection has been granted only 
for defective hearing involving one ear, and the veteran does 
not have total deafness in both ears, the hearing acuity of 
the nonservice-connected ear is considered to be normal.  
VAOPGCPREC 32-97.  In such situations, a maximum 10 percent 
evaluation is assignable where hearing in the service-
connected ear is at Level XI.  38 C.F.R. § 4.85 and Part 4, 
Code 6101 (1997).

Under the VA rating standards that became effective on 
December 18, 1987, Diagnostic Code 6100 provides that a non-
compensable disability evaluation will be assigned where the 
average puretone decibel loss in one ear is 70 with 76 
percent discrimination ability and the other ear is rated as 
normal.  For a 10 percent disability evaluation for left ear 
hearing loss, Diagnostic Code 6101 requires that a veteran 
who is not service connected for hearing loss in one ear must 
have average puretone decibel loss in the ear for which 
service connection is in effect of at least 98 with 44 to 50 
percent discrimination ability or at least 82 to 89 with 36 
to 42 percent discrimination ability.  As the veteran is not 
shown to be experiencing the required hearing loss, a 
compensable evaluation is not for assignment.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.87, Diagnostic Code 6100.

II.  Hypertension

The veteran is also seeking a disability evaluation in excess 
of 20 percent for hypertension for the period from March 8, 
1996, through July 22, 1997.  During the period in question 
Diagnostic Code 7101, which sets out the criteria for rating 
hypertension, provided, in pertinent part, that a 40 percent 
disability evaluation was for assignment where the diastolic 
pressure was predominantly 120 or more and there were 
moderately severe symptoms.  A 20 percent disability 
evaluation would be assigned where the diastolic pressure was 
predominantly 110 or more with definite symptoms.

While the veteran's diastolic blood pressure readings were 
shown to be consistently elevated, four diastolic readings of 
110 and one of 115 were obtained in April 1996.  Not only do 
the relevant findings made by the VA fail to reveal diastolic 
blood pressure readings of predominately 120 or more, but the 
veteran testified at his January 1997 hearing on appeal that 
the reading had been 112 or 114 and that his medication had 
been changed and it was now down to normal.  As his diastolic 
blood pressure during the period in question was not 
predominately 120 or more with moderately severe symptoms, as 
contemplated for a 40 percent disability evaluation, a 
disability evaluation in excess of 20 percent for 
hypertension for the period from March 8, 1996, through July 
22, 1997, is not for assignment.  38 U.S.C.A. § 1155, 5107; 
38 C.F.R. § 4.104, Diagnostic Code 7101.

In reaching its decision, the Board has considered the 
complete history of the disabilities in question as well as 
any current clinical manifestations and the effect the 
disabilities may have on the earning capacity of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41 (1998).  Further, the Board finds 
in this case the disability picture is not so exceptional or 
unusual so as to warrant an evaluation on an extraschedular 
basis.  It has not been shown that either disability, for the 
period in question, caused marked interference with 
employment or necessitated frequent periods of 
hospitalization.  38 C.F.R. § 3.321(b)(1) (1998).  The 
evidence is not so evenly balanced that there is doubt as to 
any material issue.  38 U.S.C.A. § 5107.


ORDER

Entitlement to a compensable evaluation for a left ear 
hearing loss for the period from March 8, 1996, through 
September 1, 1997, and to a disability evaluation in excess 
of 20 percent for hypertension for the period from March 8, 
1996, through July 22, 1997, is denied.  To this extent, the 
appeal is denied.


REMAND

The veteran, in a September 1997 statement, raised the issue 
of service connection for partial loss of use of the right 
arm and hand secondary to his cerebrovascular accident. As a 
grant of service connection could have an impact on the 
veteran's claim for an increased evaluation for the residuals 
of a right ulnar nerve laceration, the latter issue will be 
deferred.
The veteran is also seeking a disability evaluation in excess 
of 60 percent for hypertension and heart disease for the 
period from July 23, 1997.  Effective January 12, 1998, the 
regulations pertaining to the rating of cardiovascular 
disabilities were revised.  The current record does not 
include a VA cardiovascular examination which details 
findings that allow for application of the new rating 
criteria.

As noted above, the veteran's claim for service connection 
for right ear hearing loss was granted in an August 1998 
rating decision.  As of the effective date of the grant, 
September 2, 1997, the veteran's claim for a compensable 
evaluation for left ear hearing loss has to be considered as 
a claim for a compensable evaluation for bilateral hearing 
loss.  The current record does not show that an audiometric 
examination has been conducted for some three years and a 
supplemental statement of the case addressing the issue of a 
compensable evaluation for bilateral hearing loss has not 
been provided to the veteran.

In order to ensure that VA has met its duty to assist the 
veteran in developing facts pertinent to his claims, and to 
ensure full compliance with due process requirements, the 
remaining claims are REMANDED to the RO for the following 
development:

1.  The originating agency should request 
from the Lexington, Kentucky VA Medical 
Center the veteran's outpatient treatment 
records dated subsequent to January 1998 
as well as any inpatient treatment 
records dated subsequent to September 
1998.  All documents obtained should be 
associated with the veteran's claims 
file.

2.  Following completion of the above, 
the originating agency should schedule 
the veteran for all necessary 
examinations, including a VA 
cardiovascular examination and a VA 
audiometric examination.  The examiners 
should be given a sufficient period of 
time to review the claims file previous 
to examining the veteran and the 
examination report of each examiner 
should reflect whether such a review was 
completed.

Regarding the cardiovascular examination, 
the cardiologist is requested to 
determine the current severity of the 
veteran's hypertension and heart disease.  
All necessary testing and studies should 
be accomplished and the physician should 
report all current manifestations in 
detail.

The veteran should also be examined to 
determine the severity of his bilateral 
hearing loss.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any opinion as to 
the severity of the veteran's bilateral 
hearing loss must be accompanied by a 
complete rationale.

3.  Prior to the examinations, the RO 
must inform the veteran, in writing, of 
all consequences of his failure to report 
for the examinations in order that he may 
make an informed decision regarding his 
participation in said examinations.

4.  Then, the RO should review the claims 
file and determine whether all requested 
actions have been accomplished.  If 
further action is required, the RO is 
requested to take all necessary steps.  
Upon completion of the above, in light of 
the additional evidence obtained pursuant 
to the requested development, the RO 
should first adjudicate the veteran's 
claim for service connection for partial 
loss of use of the right arm and hand 
secondary to his cerebrovascular 
accident.  The RO should thereafter 
readjudicate the issues of entitlement to 
a disability evaluation in excess of 60 
percent for hypertension and heart 
disease for the period from July 23, 
1997, an increased evaluation for the 
residuals of a right ulnar nerve 
laceration and a compensable evaluation 
for bilateral hearing loss for the period 
from September 2, 1997.  In re-
adjudicating the veteran's claim for a 
higher disability rating for hypertension 
and heart disease, the RO, with respect 
to period beginning January 12, 1998, 
should consider both the rating criteria 
in effect through January 11, 1998, and 
beginning January 12, 1998, and apply the 
criteria more favorable to the veteran.  
After adjudication of the above claims, 
the RO should re-adjudicate the veteran's 
claim for a total rating for compensation 
purposes based on individual 
unemployability.

5.  If any remaining benefit sought on 
appeal remains denied, the veteran should 
be furnished a supplemental statement of 
the case which, if appropriate, specifies 
which rating criteria for hypertension 
and heart disease the RO determined was 
more favorable to the veteran, that in 
effect before or as of January 12, 1998, 
and gives the veteran an opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


 

